Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-8, 10, 12-14, 16, 18-26, and 28-30 are pending.  
Applicant’s election without traverse of Group I, claims 1-8, 10, 12-14, 16, 18-26, and 28, in the reply filed on 8/19/2021 is acknowledged.
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.
Claims 1-8, 10, 12-14, 16, 18-26, and 28 are examined on the merits.

Claim Objections
Claims 3, 5, 14, 24-26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



	          Claims 1, 6, 7, 10, 13, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudek et al (US 2004/0000543) and Banner et al (EP 155760 A).
          Dudek et al teach the dough is prepared from wheat flour (thus a 1st antigen), a higher percentage of yeast (thus a second antigen, thus a bulking agent), water and other ingredients, and mixed for 12 minutes [0042]. The rippled dough sheet is carried on belt 42 into the oven 46 operating with radio frequency capability at 40 MHz, where it is baked (thus heated, thus obtain the substantially aerobic organism free mixed allergen composition) for 40 minutes (thus at least 30 min, thus no more than 360 minute, thus claim 13 is met) where no convection baking takes place. After baking, the "bread" is cooled for 2 hours, and then is fed into multiple shredders or conical mills (thus milling the mixed allergen composition in a conical mill to obtain a milled composition with substantially consistent particle size), having fine screens, where the Japanese breadcrumb is ground. Finally, the ground Japanese-style breadcrumbs are dried in a fluidized bed dryer and then packaged [0042]. The sheet is carried on belt 42 into oven 46 where the dough is quickly baked using convection heating of forced air at 500.degree. F. (thus at least 190 degree F, thus at least 200 degree F, thus claim 10 is met) and an optional radio frequency (thus applying microwaves or radio frequency interference to the milled composition) capability at 400 MHz to bake the dough for 4 minutes [0044].
	       Dudek et al do not teach 6-20 allergens, a sugar, the moisten level, or the claimed amount or structure of aerobic organism in claims 18-22.  
rd antigen) and powdered pregelled high density breadcrumbs (thus a 4th antigen), and opt. up to 60 wt.% soft wheat flour. (II) is formed by dispersion of 100 pts. of batter components in 85-125 pts. H2O. Batter components include (by wt. dry mix) 40-70 % flour (thus a 5th antigen), 10-40% corn starch (thus a bulking agent, a sugar, thus claim 23 is met) 1-5% chemical leavening agent(s), 4-10% plastic fat (thus at least 6% fat content), and opt. also up to 6% powdered albumen. (III) (thus a 6th antigen) (thus 6 antigens) are sized at least 15 wt.% coarser than 8 mesh; have density 0.2-0.4 g/cc; are oriental-style; contain (by wt.) 0-0.1% colour, 0-1.25% dextrose and 0-5% salt; have bulk density 0.23-0.36 g/cc; and have a defined particle size distribution, +14. The compsn. may be applied to prepared foods for reconstitution by the applicn. of microwave energy. The coating compsn. has a crispy texture while the cooked food has an acceptable moisture level. Banner et al teach the materials have a moisture content of about 6 to about 10 wt. % (page 4, 1st paragraph) (thus overlaps with the claimed 6-9% or about 9% in claims 6 and 7).	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Banners et al (including sugar, moisten level) into the method of Dudek et al since both of the references teach applying microwaves to 
          Regarding the claimed amount or structure of aerobic organism in claims 18-22, since the milled composition was heated in the claimed microwaves or radio frequency interference at the claimed temperature for the claimed amount of time, it is deemed that the amount and structure of the aerobic organism is controlled at the claimed levels in claims 18-22.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, 6, 7, 10, 13, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudek et al and Banner et al as applied to claims 1, 6, 7, 10, 13, and 18-23 above, and further in view of Morad et al (US 2005/0025862 A1).
The teachings of Dudek et al and Banner et al are set forth above and applied as before.
The teachings of Dudek et al and Banner et al do not specifically teach at least 12% fat content in claim 2.
Morad et al teach the multi-component dough for a baked crust of claim 3 wherein the second dough layer comprises a moisture content of about 50 to 55 wt % and a fat content of about 2 to 20 wt % (thus overlaps with the claimed at least 12% in claim 2) and the first dough layer comprises a moisture content of about 30 to 45 wt % and a fat content of about 5 to 25 wt % (see claim 7). Morad et al teach the food item finally is cooked or baked in a microwave or conventional oven to provide a finished, ready to eat product.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the at least 12% fat content from Morad et al into the method of Dudek et al and Banners et al since all the references teach applying microwaves to the milled composition comprising flour, thus one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          	 From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 1, 4, 6, 7, 10, 13, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudek et al and Banner et al as applied to claims 1, 6, 7, 10, 13, and 18-23 above, and further in view of Jimenez-Marquez et al (US 2016/0330998 A1).
The teachings of Dudek et al and Banner et al are set forth above and applied as before.
The teachings of Dudek et al and Banner et al do not specifically teach the screen size of about 0.033 inches.
Jimenez-Marquez et al teach FIG. 2 shows that a dry starch source (e.g., corn or rice) is milled 200 with a single pass or multiple passes through a Hammer Mill (screen size from about 0.020 inch to about 0.070 inch) (thus overlaps with claimed screen size in claim 4), Pin Mill, Cone Mill, or combination thereof, to reach a preferable particle size. A dry preservative (e.g., DHA) is blended 205 and then added with the milled starch source into a mixer 210. The blend of milled starch and preservative are then milled 215 again with a Hammer Mill (screen size from about 0.020 inch to about 0.070 inch), Pin Mill, Cone Mill, or combination thereof, in preparation for extrusion. Optional flavors, colors, vitamins, and additional preservatives are blended 220. The milled dry ingredients and optional flavors, colors, vitamins, and additional preservatives are then screened, 225, 230 and subsequently blended with water 235 in an extruder 240 to form a dough. Extrusion can occur using a two screw extruder with 9 heated zones (see Table 9), under temperature and pressure conditions that form a substantially homogenous dough [0016]. The drying process 245 can involve exposing the pieces of porous matrix to heat in a heating device (e.g., oven, drum dryer, food dryer). The heat may comprise infrared radiation, microwave radiation, radio frequency radiation, direct hot air, direct flame, steam, an electric heat source, or other type of heat source [0107].
 It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use screen size from Jimenez-Marquez et al into the method of Dudek et al and Banners et al since all the references teach applying microwaves to the milled composition comprising flour, thus one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          	 From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 6-8, 10, 13, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudek et al and Banner et al as applied to claims 1, 6, 7, 10, 13, and 18-23 above, and further in view of Perry et al (US 8632831 B2).

The teachings of Dudek et al and Banner et al do not specifically teach the water activity in claim 8.
Perry et al teach microwave batter product (see Title). Perry et al teach wherein the uncooked shelf-stable ready-to-cook batter or dough constitutes about 25-50 g of an uncooked shelf stable farinaceous ready-to-cook batter comprising sugar, flour, shortening, glycerol, leavening and flavoring for a layer cake disposed within the cup having a water activity ranging from about 0.80 to about 0.85 (thus overlaps with the claimed 0.65-0.8 in claim 8); and, a modified packaging atmosphere in the headspace having an oxygen content of 1% or less (see claim 11).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the water activity from Perry et al into the method of Dudek et al and Banners et al since all the references teach applying microwaves to the milled composition comprising flour, thus one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          	 From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 6, 7, 12, 13, 16, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dudek et al and Banner et al as applied to claims 1, 6, 7, 10, 13, and 18-23 above, and further in view of Canfer et al (US 2010/0041808 A1).

The teachings of Dudek et al and Banner et al do not specifically teach the temperature in claim 12 or the pressure and time in claim 16.
Canfer et al teach the dough may be processed by compression moulding as follows: pack into an aluminium mould and cure at a temperature of between ambient and 100.degree. C. for times between 30 minutes and 24 hours (thus at least for 30 min) (optimally 80.degree. C. for 1 hour, thus no more than 250 degree F, thus claim 12 is met) under a pressure of 0.1 to 10 MPa (optimally 10 MPa) (thus at least 30 psi, thus claim 16 is met). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature of no more than 250 degree F in claim 12 or the at least 30 psi for 30 min in claim 16 from Canfer et al into the method of Dudek et al and Banners et al since all the references teach milled composition comprising flour, thus one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          	 From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655